Citation Nr: 1417664	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for throat cancer, claimed as due to  exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to November 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, denied service connection for throat cancer.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In April 2014, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7101(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran has claimed service connection for throat cancer, due to in-service exposure to ionizing radiation.  He specifically maintains that he was exposed to radiation at Camp Romanzoff, Alaska, where he was stationed at a USAF radar facility.  He believes that physical damage due to radiation from the surveillance radar is the cause of his claimed cancer.  He reports that cancer appeared about 12 years after service, explaining that he was treated by a private facility for throat cancer in 1972. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

Throat cancer is not an enumerated disease presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2); however it is a "radiogenic disease" as defined under 38 C.F.R. § 3.311(b)(2), and as such, if present, the procedural development regulations for claims based on exposure to ionizing radiation would be applicable.

At the outset, the Board notes that in October 2009, the RO made a Formal Finding on the Unavailability of Service Treatment and Personnel Records (STRs and SPRs), in which it determined these records are entirely unavailable for review due to the fact that the Veteran's records were destroyed in a fire at the National Personnel Records Center in 1973.  In August 2009, the Veteran had been advised of this fact and was provided an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which he signed and completed in August 2009, indicating that he sustained radiation exposure between October 1959 and November 1960 at remote sites in Alaska including Fire Island and Camp Romanzoff.  

In cases in which service treatment records are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Also absent in this case is any medical evidence, current or historical, of the currently claimed disability, throat cancer.  The file contains a VA Form 21-4138 dated in July 2009, on which the Veteran explained that throat cancer was found and treated in 1972, and he identified the treatment sources.  It does not appear that any attempt has been made to obtain evidence from these sources.  The Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.).  In essence, no further development is warranted if evidence of the currently claimed disability is not presented.  However, as private records which may assist in substantiating the claim have not been requested, the duty to assist compels such a request. 

Thereafter, if and only if clinical evidence reveals current or historical evidence of the currently claimed throat cancer, should a VA examination be arranged to determine the nature and etiology of the currently claimed condition, consistent with the Veteran's contentions.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Should a VA examination be ordered, the Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a)  copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

In the event that evidentiary development yields evidence of a currently manifested radiogenic disease and/or/residuals thereof, VA has established special procedures to follow for those seeking compensation for diseases related to exposure to ionizing radiation in service that do not become manifest until after military service.  See 38 C.F.R. § 3.311 (2013).  The regulation provides that in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2013). 

This regulation (38 C.F.R. § 3.311) establishes a series of chronological obligations.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be a showing that a veteran suffers from a radiogenic disease, claimed as throat cancer in this case (but yet to be established by diagnosis).  38 C.F.R. § 3.311(b)(2) (2013).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period, and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) (2013).  After it is determined by the dose assessment that a veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(c) (2013).  However, in the event that there is no established diagnosis of a radiogenic disease, such procedures need not be followed.  

Accordingly, as an initial matter, the Board will attempt to obtain any available records concerning the Veteran's claimed exposure to radiation in service, for instance through the Air Force Medical Support Agency and the Defense Threat Reduction Agency, and will make another effort to search for any STRs or SPRS.  Thereafter, the Board will request the private medical records identified by the Veteran in his July 2009 statement.  The Board notes that it does not appear that the Veteran receives treatment through VA; however, for the sake of completeness, a request for any VA records relating to the Veteran will be made.  If warranted, a VA examination will then be ordered.  Finally, if appropriate additional action will be taken pursuant to 38 C.F.R. § 3.311(a)(b) and (c).  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the service connection claim for throat cancer.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim in January 2010. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records, assessments, examination and hospitalization reports relating to the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Should no such records exist, annotate this for the record. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the service connection claim for throat cancer.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  The following treatment sources should be contacted to obtain evidence pertinent to the claim dated at least as early as 1972, as identified by the Veteran on a VA Form 21-4138, dated in July 2009:

(a) Brunswick Hospital in Amityville, NY 

(b) Dr. S. of Long Island, NY

(c) Downstate University Hospital/Dr. L. 

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Request any available records concerning the Veteran's exposure to radiation claimed to have been caused by surveillance radar in areas to include Fire Island and Camp Romanzoff from the appropriate agency (which may include the Air Force Medical Support Agency, Defense Threat Reduction Agency, etc.).  In addition, an updated search for STRs and SPRs from any appropriate records repositories should be undertaken.  Any pertinent records received should be associated with the paper claims file or paperless folder, as appropriate.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Should no such records exist, annotate this for the record.

5.  If any only if, there are clinical indications that the Veteran has current or historical evidence of throat cancer, any other cancer, or radiogenic disease ,arrange for the Veteran to undergo VA oncology examination  by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history, assertions, and an article provided for the file relating to the use of surveillance radar.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should determine whether clinical indications support a diagnosis of throat cancer, any other cancer, or any other radiogenic disease (to include residuals thereof); specifically identifying any such condition by diagnosis.

If so, then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment and evidence of record in this case, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or during the first post service year (November 1960 to November 1961), or is otherwise medically related to service, to particularly include reported exposure to ionizing radiation therein. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  If and only if, the record contains a current diagnosis of a radiogenic disease/residuals thereof, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, his statements and articles on file regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

Thereafter, as appropriate (if the above-requested development results in a positive dose estimate), refer the claims to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b) and (c).

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for throat cancer, to include as due to ionizing radiation exposure, in light of all pertinent evidence and legal authority. 

10.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



